UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7196


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KIERON MATTHEW WILLIAMS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:14-cr-00596-GLR-1)


Submitted: January 31, 2018                                  Decided: February 12, 2018


Before GREGORY, Chief Judge, and DUNCAN and FLOYD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Kieron Matthew Williams, Appellant Pro Se. Matthew Corey Sullivan, Assistant United
States Attorney, James G. Warwick, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kieron Matthew Williams appeals the district court’s order denying his motion to

proceed pro se in his 28 U.S.C. § 2255 (2012) motion. Although such an order is not

final, for the reasons stated by the majority of our sister courts that have addressed the

issue, we proceed under the assumption that an order denying a civil litigant’s right to

self-representation is immediately appealable under the collateral order doctrine. See,

e.g., Devine v. Indian River Cty. Sch. Bd., 121 F.3d 576, 579 (11th Cir. 1997) (collecting

cases), abrogated in part on other grounds by Winkelman ex rel. Winkelman v. Parma

City Sch. Dist., 550 U.S. 516 (2007). The district court offered no explanation for

denying Williams’ motion to proceed pro se. Because, on the current record, we are

unable to discern any independent rationale supporting the district court’s order, we

cannot assess the propriety of the court’s ruling.

       Consequently, we vacate the district court’s order and remand to allow the district

court to explain or reassess its ruling. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                           VACATED AND REMANDED




                                              2